Case 1:19-cv-24409-DLG Document 1 Entered on FLSD Docket 10/25/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                  CASE NO.:

  OLGA LOPEZ,

         Plaintiff(s),

         v.

  NORTH MIAMI BEACH SURGICAL
  CENTER, LLC,

         Defendant.

                                            /

                         COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, OLGA LOPEZ (“Plaintiff” or “LOPEZ”), pursuant to 29 U.S.C. § 216(b), and 29

  U.S.C. § 2601, et. seq., files the following Complaint against Defendant, NORTH MIAMI BEACH

  SURGICAL CENTER LLC (referred to hereinafter as “Defendant”), on behalf of herself, and all

  others similarly situated, and alleges:

                                                INTRODUCTION

     1. Defendant unlawfully deprived Plaintiff of federal overtime compensation under the Fair

         Labor Standards Act (“FLSA”) during the course of her employment and further deprived

         Plaintiff of her rights pursuant to the federal Family Medical Leave Act (“FMLA”). This

         is an action to recover all wages, equitable relief, front pay, and declaratory relief owed to

         Plaintiff arising from the course of her employment.

                                                  PARTIES

     2. During all times material hereto, Plaintiff was a resident of the Southern District of Florida,

         over the age of eighteen (18) years, and otherwise sui juris.
Case 1:19-cv-24409-DLG Document 1 Entered on FLSD Docket 10/25/2019 Page 2 of 10



      3. During all times material hereto, the corporate Defendant was a Delaware limited liability

         company authorized to do business in the State of Florida, with its principal place of

         business at One Park Plaza Nashville, Tennessee 37203.

      4. Defendant regularly conducts and operates its business within this jurisdiction at 120 NE

         167th Street, North Miami Beach, Florida 33162.

      5. During all times material hereto, Defendant was vested with ultimate control and decision-

         making authority over the hiring, firing and disciplinary actions as it related to Plaintiff,

         and others similarly situated.

      6. Defendant was an employer covered by the FMLA, because it was engaged in commerce

         in an industry affecting commerce who employed 50 or more employees of where Plaintiff

         worked, for each working day during each of 20 or more calendar workweeks, prior to the

         time period in which Plaintiff sought leave under the FMLA.

      7. Defendant was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all times

         pertinent to the allegations herein.

      8. During all times material hereto, Plaintiff was an employee entitled to leave under the

         FMLA, based on the fact that she: (a) stood in loco parentis to an individual suffering a

         qualifying condition under the FMLA; and (b) was employed by Defendant for least 12

         months and worked at least 1,250 hours during the relevant 12-month period prior to her

         seeking to exercise her rights to FMLA leave. 1




  1 Defendant is alternatively subject to FMLA coverage under a theory of equitable estoppel
  because Defendant provided Plaintiff assurances that she is eligible to take FMLA leave. See, e.g.,
  Reaux v. Infohealth Management Corp., 2009 WL 635468 (N.D. Ill. 2009) citing Dormeyer v.
  Comerica Bank, 223 F.3d 579, 582 (7th Cir. 2000); Minard v. ITC Deltacom Commc’ns, Inc., 447
  F.3d 352, 358 (5th Cir. 2006); Duty v. Norton-Alcoa Proppoants, 293 F.3d 481, 493-94 (8th Cir.
  2002); Kosakow v. New Rochelle Radiology Assocs., 274 F.3d 706, 723-25 (2nd Cir. 2011).

                                                   2
Case 1:19-cv-24409-DLG Document 1 Entered on FLSD Docket 10/25/2019 Page 3 of 10



                                 JURISDICTION AND VENUE

     9. All acts and omissions giving rise to this dispute took place within Miami-Dade County,

        Florida, within the jurisdiction of this Honorable Court.

     10. Defendant regularly transacts business in Miami-Dade County, Florida, and jurisdiction is

        therefore proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and

        28 U.S.C. §§ 1331 and 1337.

     11. Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and

        28 U.S.C. § 1391(b).

                                  GENERAL ALLEGATIONS

     12. Defendant is an ambulatory out-patient surgical center that has been operating in the State

        of Florida since at least 2002.

     13. Defendant employs individuals like Plaintiff, to provide nursing and healthcare services to

        patients, including but not limited to the following: helping patients with bathing and

        dressing, turning/repositioning bedridden patients, taking patients’ temperatures, blood

        pressure and vital signs, documenting patients’ health issues and reporting the same to

        nurses, feeding patients, cleaning patients’ rooms and bed linens, and dressing wounds.

                                          FLSA COVERAGE

     14. Defendant is covered under the FLSA through enterprise coverage, as Defendant was

        engaged in interstate commerce during all pertinent times in which Plaintiff was employed.

        More specifically, Defendant was engaged in interstate commerce by virtue of the fact that

        its business activities involved those to which the FLSA applies. Defendant’s business and

        Plaintiff’s work for Defendant affected interstate commerce because the materials and




                                                 3
Case 1:19-cv-24409-DLG Document 1 Entered on FLSD Docket 10/25/2019 Page 4 of 10



        goods that Plaintiff used on a constant and/or continuous basis moved through interstate

        commerce prior to or subsequent to Plaintiff’s use of the same.

     15. During her employment with Defendant, Plaintiff, and all other similarly situated

        employees, handled and worked with various goods and/or materials that have moved

        through interstate commerce, including, but not limited to: medical/clinical supplies,

        gloves, bandages, sterilizing equipment, stethoscopes, blood pressure cuffs, thermometers,

        gauze, medical bags, pens, scissors, clipboards, paper materials, folders, cellular

        telephones, computers, etc.

     16. Defendant also regularly employed two (2) or more employees for the relevant time period,

        who handled goods or materials similar to those goods and materials handled by Plaintiff,

        or used the instrumentalities of interstate commerce, or the mails, thus making Defendant

        a business enterprise covered by the FLSA.

     17. Upon information and belief, Defendant grossed or did business in excess of $500,000.00

        during the years of 2016, 2017, 2018, and is expected to gross in excess of $500,000.00 in

        2019.

     18. Plaintiff, and similarly situated individuals, were employed by Defendant as an hourly non-

        exempt healthcare employee during the three (3) years preceding the filing of this lawsuit.

     19. Plaintiff began working for Defendant in or around July 2017.

     20. Immediately prior to the start of her employment, Plaintiff received an offer letter from

        Defendant advising her of the following:

                “This is a Full-time, Non-Exempt position. Your base pay will
                be $42.21 per hour plus any applicable differentials.”

     21. Plaintiff worked for Defendant as a healthcare employee, providing healthcare services to

        patients, including but not limited to the following: helping patients with bathing and



                                                 4
Case 1:19-cv-24409-DLG Document 1 Entered on FLSD Docket 10/25/2019 Page 5 of 10



        dressing, turning/repositioning bedridden patients, taking patients’ temperatures, blood

        pressure and vital signs, documenting patients’ health issues and reporting the same to

        nurses, feeding patients, cleaning patients’ rooms and bed linens, and dressing wounds.

     22. From on or about July 2017 through September 2019, Defendant controlled Plaintiff’s

        work duties and work hours, controlled Plaintiff’s healthcare schedules and assigned

        patients, inspected Plaintiff’s work, provided Plaintiff with healthcare equipment and

        medical tools for use during her work, and otherwise directed Plaintiff’s work through

        supervisor correspondence with Plaintiff, and paid Plaintiff on an hourly basis, thereby

        effectively treating Plaintiff as a non-exempt employee under the FLSA.

     23. Defendant always maintained control and direction over Plaintiff’s duties and job

        performance.

     24. The day-to-day economic realities of the work performed by Plaintiff render her an

        employee of the Defendant.

     25. Defendant’s payroll records indicate that Plaintiff was paid an hourly rate during her

        employment.

     26. Plaintiff, and similarly situated individuals, are not otherwise exempt from FLSA coverage.

     27. During all times pertinent to Plaintiff’s employment, Plaintiff relied upon and was

        dependent upon Defendant for her employment during all time periods alleged herein.

     28. During all time periods during her employment, Plaintiff performed work in excess of forty

        (40) hours per week for which she was not compensated the proper overtime rate required

        by the FLSA.




                                                  5
Case 1:19-cv-24409-DLG Document 1 Entered on FLSD Docket 10/25/2019 Page 6 of 10



      29. Plaintiff’s employment consisted of working for Defendants, sixty (60) to sixty-five (65)

         hours per week, wherein Plaintiff was compensated at a regular hourly rate of forty dollars

         ($42.21) per hour for the first forty (40) hours of work per week.

      30. Accordingly, Plaintiff consistently worked at least twenty (20) to twenty-five (25) hours of

         overtime per week for Defendants but was not properly paid for those overtime hours, as

         required by the FLSA.

      31. Accordingly, Plaintiff is entitled to recover time-and-a-half per hour for overtime hours

         worked for approximately 112 weeks of work, under the appropriate three (3) year statute

         of limitations for willful violations of the FLSA. 2

      32. On information and belief, Defendant failed to properly record and maintain the actual

         number of hours worked by Plaintiff each work week.

      33. Ms. Lopez is believed to have worked approximately 2,800 overtime hours for which she

         was not properly compensated during her employment period.

      34. Based upon the Defendants’ failure to properly compensate Plaintiff at the statutorily

         proscribed overtime rate, Plaintiff is entitled to recover for overtime violations committed

         by Defendant during Plaintiff’s employment.

      35. However, because Defendants’ FLSA violations were intentional and/or willful, Plaintiff

         is therefore entitled to recover an additional amount of liquidated (double) damages.

      36. In May 2019, Plaintiff notified Defendant through one of her supervisors, Judy Ambury,

         that Plaintiff was her sister’s power of attorney and undertook medical and legal obligations

         for her sister, and otherwise stood in loco parentis to her sister for purposes of the FMLA.




  2Based on the Plaintiff’s regularly hourly rate of $42.21 per hour, the overtime rate Plaintiff was
  entitled to receive was no less than $63.31 per hour.

                                                   6
Case 1:19-cv-24409-DLG Document 1 Entered on FLSD Docket 10/25/2019 Page 7 of 10



     37. Plaintiff further notified Defendant that her sister was ill with terminal cancer, which

        constitutes a qualifying condition that gives right to FMLA leave. Plaintiff specifically

        advised Defendant that her sister was being moved to hospice care and that she would need

        to assist in providing care in light of her sister’s debilitating physical condition.

     38. After Plaintiff notified Defendant of this qualifying condition under the FMLA, the

        Defendant failed to provide Plaintiff was notice of her rights under the FMLA.

     39. Instead of providing Plaintiff proper notice of her FMLA rights, the Defendant required

        Plaintiff to use “personal leave” in order to provide care to her terminally ill sister.

     40. After Defendant refused to provide Plaintiff notice of her FMLA rights, Plaintiff learned

        that even more attention and medical care was needed in light of her sister’s increasing

        physical limitations.

     41. Plaintiff notified the company that because her “personal leave” days were running out,

        she wanted to take a part-time position in the company with less hours so that she could

        dedicate more time to her sister’s care.

     42. Just a few weeks after making this request, Plaintiff was terminated.

     43. As a result of the intentional and willful conduct alleged herein, Plaintiff has been required

        to retain the undersigned law firms and is therefore entitled to recover reasonable attorney’s

        fees and costs incurred in the prosecution of these claims under the FLSA and FMLA.

          COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

     44. Plaintiff re-avers and re-alleges Paragraphs 1 through 43 above, as though fully set forth

        herein.

     45. Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b).




                                                   7
Case 1:19-cv-24409-DLG Document 1 Entered on FLSD Docket 10/25/2019 Page 8 of 10



     46. Plaintiff is entitled to: (i) time-and-one-half overtime wages; and (ii) liquidated damages

         pursuant to the FLSA.

     47. Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

         and attorneys’ fees pursuant to 29 U.S.C. 216(b).

     WHEREFORE, Plaintiff, OLGA LOPEZ, demands judgment against Defendant, NORTH

  MIAMI BEACH SURGICAL CENTER LLC, and respectfully requests that she be awarded the

  following relief: (a) unliquidated damages to be paid by the Defendants jointly and severally; (b)

  liquidated damages to be paid by the Defendants jointly and severally; (c) reasonable attorney’s

  fees and costs to be paid by the Defendants jointly and severally; and any and all such further relief

  as may be deemed just and reasonable under the circumstances.

     COUNT II – UNLAWFUL INTERFERENCE & RETALIATION UNDER THE FMLA

     48. Plaintiff hereby re-incorporates and re-alleges the allegations set forth within Paragraphs

         1 through 43 above as though fully set forth herein.

     49. At all times relevant hereto, Plaintiff was protected by the FMLA.

     50. At all times relevant hereto, Defendant interfered with and retaliated against Plaintiff

         based upon Plaintiff’s exercise of her FMLA rights by firing her for attempting to invoke

         leave under the FMLA.

     51. At all times relevant hereto, Plaintiff was protected from interference/retaliation under the

         FMLA.

     52. At all times relevant hereto, and for purposes of the FMLA retaliation claim, Defendant

         acted with the intent to retaliate against Plaintiff because Plaintiff exercised her rights to

         take leave pursuant to the FMLA.




                                                    8
Case 1:19-cv-24409-DLG Document 1 Entered on FLSD Docket 10/25/2019 Page 9 of 10



      53. As a result of Defendant’s intentional, willful and unlawful acts by interfering with, and

            retaliating against, Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has

            suffered damages and incurred reasonable attorney’s fees and costs.

      54. As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

            liquidated damages.

      WHEREFORE, Plaintiff, OLGA LOPEZ, demands judgment against Defendant and damages

  for back pay, and an equal amount as liquidated damages, other monetary damages, equitable

  relief, declaratory relief, reasonable attorney’s fees and costs, and any other further relief that this

  Court determines to be just and appropriate.

                                     DEMAND FOR JURY TRIAL

            Plaintiff, OLGA LOPEZ, hereby requests and demands a trial by jury on all appropriate

  claims.

            Dated this 25th of October, 2019.


                                                          Respectfully Submitted,

                                                          USA EMPLOYMENT LAWYERS -
                                                          JORDAN RICHARDS, PLLC
                                                          805 E. Broward Blvd. Suite 301
                                                          Fort Lauderdale, Florida 33301
                                                          Counsel for Plaintiff
                                                          By: /s/ Jordan Richards
                                                          JORDAN RICHARDS, ESQUIRE
                                                          Florida Bar No. 108372
                                                          MELISSA SCOTT, ESQUIRE
                                                          Florida Bar No. 1010123
                                                          jordan@jordanrichardspllc.com
                                                          melissa@jordanrichardspllc.com
                                                          jake@jordanrichardspllc.com
                                                          jill@jordanrichardspllc.com
                                                          stephanie@jordanrichardspllc.com




                                                      9
Case 1:19-cv-24409-DLG Document 1 Entered on FLSD Docket 10/25/2019 Page 10 of 10




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing motion was filed and served on all

  parties listed below via CM/ECF on October 25, 2019.

                                                    By: /s/ Jordan Richards
                                                    JORDAN RICHARDS, ESQUIRE
                                                    Florida Bar No. 108372

                                       SERVICE LIST




                                               10
